Citation Nr: 0635330	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-33 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for additional disability following right 
inguinal hernia repair at a VA medical facility.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbar spine degenerative joint disease.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neurological disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

5.  Entitlement to an increased rating for residuals of a 
hemorrhoidectomy, currently evaluated as 10 percent 
disabling.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to January 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2002 and June 2003 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

As to the claims for service connection for degenerative 
joint disease of the lumbar spine, a neurological disorder 
and bilateral hearing loss, these claims were previously 
denied by the RO in October 1998.  That decision is final.  
38 U.S.C.A. § 7105 (West 2002).  As a result, the claims to 
reopen may be considered on the merits only if new and 
material evidence has been submitted since that time.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's Substantive Appeal to the Board (VA Form 9), 
faxed to the Board in October 2006, the veteran requested a 
personal hearing before a Veterans Law Judge sitting at the 
RO (i.e., Travel Board hearing).  Given the expressed intent 
of the veteran, this case must be returned to the RO to 
arrange for a Travel Board hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2006).

Accordingly, this case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  The RO must clearly notify 
the veteran and his representative of the 
time and date of the hearing.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures. 

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

